 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   PEDRO RODRIGUEZ,                            1:19-cv-00060-GSA-PC
11                   Plaintiff,                  ORDER DIRECTING CLERK OF THE
                                                 COURT TO SEND PLANTINFF A COPY OF
12         vs.                                   THE DOCKET
13   SCOTT KERNAN, et al.,                       (ECF No. 7.)
14                  Defendants.
15

16

17

18           Pedro Rodriguez (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983. On August 8, 2019, Plaintiff filed a change of address and
20   request for status of his case. (ECF No. 7.) Plaintiff’s address remains the same.
21           The Clerk of the Court is HEREBY DIRECTED to send Plaintiff a copy of the docket for
22   this action.
23

24
     IT IS SO ORDERED.

25       Dated:      October 15, 2019                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
